EXHIBIT 10.57

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

COOPERATIVE JOINT VENTURE CONTRACT

 

COOPERATIVE JOINT VENTURE CONTRACT

For the establishment of

WANBANG ANESIVA (JIANGSU) PHARMACEUTICAL CO., LTD.

Among

ANESIVA, INC.

and

Lau, Yat Ming

and

WANBANG BIOPHARMACEUTICAL CO., LTD.

DATED October 11, 2007

Confidential



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

TABLE OF CONTENTS

 

PRELIMINARY STATEMENT    1 ARTICLE 1    DEFINITIONS    1 ARTICLE 2    PARTIES TO
THE CONTRACT    4 ARTICLE 3    ESTABLISHMENT OF THE CJV    5 ARTICLE 4    THE
PURPOSE, SCOPE AND SCALE OF OPERATION AND THE BUSINESS PLAN    6 ARTICLE
5    TOTAL INVESTMENT AND REGISTERED CAPITAL    7 ARTICLE 6    RESPONSIBILITIES
OF THE PARTIES    10 ARTICLE 7    BOARD OF DIRECTORS    14 ARTICLE
8    SUPERVISOR    16 ARTICLE 9    OPERATION AND MANAGEMENT    17 ARTICLE
10  LABOR MANAGEMENT    18 ARTICLE 11  FINANCIAL AFFAIRS AND ACCOUNTING    19
ARTICLE 12  TAXATION AND INSURANCE    22 ARTICLE 13  CONFIDENTIALITY    22
ARTICLE 14  THE JOINT VENTURE TERM    24 ARTICLE 15  TERMINATION AND LIQUIDATION
   24 ARTICLE 16  BREACH OF CONTRACT    26 ARTICLE 17  FORCE MAJEURE    27
ARTICLE 18  DISPUTE RESOLUTION    27 ARTICLE 19  APPLICABLE LAW    28 ARTICLE
20  MISCELLANEOUS PROVISIONS    28 APPENDIX I  BUSINESS STRATEGY PLAN    i

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

COOPERATIVE JOINT VENTURE CONTRACT

THIS COOPERATIVE JOINT VENTURE CONTRACT (the “Contract”) is entered into as of
October 11, 2007 between the following parties (each a “Party” and collectively
the “Parties”) and effective as of the date it is approved by the Approval
Authority defined below:

 

(1) Anesiva, Inc., a company incorporated under the laws of Delaware, whose
principal office is at 650 Gateway Boulevard, South San Francisco, California
94080, United States (“Anesiva”);

 

(2) Lau, Yat Ming, a [*] citizen with ID number of [*], whose address is at [*];
and

 

(3) Wanbang Biopharmaceutical Co., Ltd., a joint stock company incorporated
under the laws of China, whose principal office is at No.6, Yangshan Road,
Jinshanqiao Economic Development Zone, Xuzhou of Jiangsu Province, China
(“Wanbang”).

PRELIMINARY STATEMENT

In accordance with the Law of the People’s Republic of China on Sino-Foreign
Cooperative Joint Ventures and its Implementing Measures (the “Cooperative Joint
Venture Law”), and other relevant Chinese laws and regulations adopted in
principal place of the cooperative joint venture, the Parties on the basis of
mutual respects and benefits, have agreed to establish a Sino-Foreign
Cooperative Joint Venture pursuant to the terms and conditions of this Contract.

ARTICLE 1    DEFINITIONS

Unless the terms or context of this Contract otherwise provided, the following
terms shall have the meanings set out below:

 

1.1 “Affiliate” means, in relation to a Party, any company or entity which,
through ownership of voting stock (shares), membership interests, or otherwise,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the Party.

 

1.2 “Approval Authority” shall mean the Ministry of Commerce and/or its local
branch offices, or other government entities required by Chinese Law to grant
approval to the Contract.

 

1.3 “Articles of Association” shall mean the Articles of Association of the CJV
executed on October 11, 2007, by the Parties.

 

1.4 “Board” shall mean the board of Directors of the CJV.

 

1.5 “Business Day” shall mean a date on which major banks are open in both
Beijing and San Francisco. For avoidance of doubt, an official holiday in either
city shall not be a Business Day.

 

1

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

1.6 “Change of Control” means any of the following: (i) a transaction or series
of related transactions in which a person or entity, or a group of related
persons or entities, acquires shares of a Party’s capital stock from
stockholders of the Party and as a result of such acquisition holds shares
representing more than 50% of the outstanding voting power of the Party’s
capital stock; (ii) a reorganization, consolidation or merger of the Party with
or into any other entity or entities in which the holders of the Party’s
outstanding shares immediately before such event do not, immediately after such
event retain ownership interests representing a majority of the voting power of
the surviving entity or entities of such event as a result of their
shareholdings in the Party immediately prior to the event; or (iii) a sale,
transfer, exclusive license, or other disposition of all or substantially all of
the assets of the Party.

 

1.7 “China” or “PRC” shall mean the People’s Republic of China, exclusive of the
Hong Kong Special Administrative Region, the Macau Special Administrative
Region, and Taiwan.

 

1.8 “CJV” shall mean the Sino-Foreign Cooperative Joint Venture named Wanbang
Anesiva (Jiangsu) Pharmaceutical Co., Ltd., to be formed by the Parties pursuant
to this Contract.

 

1.9 “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of an entity,
whether through the ability to exercise voting power, by contract or otherwise.
Without limiting the foregoing, for purposes of this Contract, Control is deemed
to exist when one entity holds, directly or indirectly, or is the beneficial
owner of more than 50% of any class of the equity or stock of another entity or
has the ability to appoint a director to the Board of Directors or member
manager of another entity or to appoint any management level employee of an
entity. “Controlling” and “Controlled” have correlative meanings.

 

1.10 “Director” shall mean any individual who serves as a member of the Board of
the CJV.

 

1.11 “Effective Date” shall mean the effective date of this Contract, which
shall be the date of the approval issued by the Approval Authority in respect of
this Contract and the Articles of Association.

 

1.12 “Facility” or “Facilities” shall mean the manufacturing facilities leased
to the CJV pursuant to the Property Leasing Agreement for manufacturing of the
Products.

 

1.13 “Regulatory Permits” shall mean permits issued by the competent food and
drug administration authorities, including the PRC State Food and Drug
Administration, U.S. Food and Drug Administration, the EMEA, and such other
regulatory body whose approval is reasonably necessary.

 

1.14 “Supply Agreement” shall mean the Agreement through which Anesiva or a
designated Affiliate will (a) supply the CJV with raw materials as required for
its production and (b) purchase Products from the CJV.

 

2

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

1.15 “Joint Venture Term” shall mean the term of the CJV as set forth in Article
14.

 

1.16 “Licensed Technology” shall mean the technology defined in the Technology
License Agreement.

 

1.17 “GM” shall mean the General Manager of the CJV,

 

1.18 “Management Personnel” shall mean the Chief Financial Officer (“CFO”), the
Chief Quality Officer (“CQO”), the Chief Production Officer (“CPO”) and the
other management personnel designated as such by the Board.

 

1.19 “Products” shall mean the products produced pursuant to the Supply
Agreement.

 

1.20 “Property Leasing Agreement” shall mean the Agreement entered into by
Wanbang and the CJV upon the due incorporation of the CJV, leasing to the CJV
the properties for its business operations.

 

1.21 “Quality Agreement” shall mean the Agreement related to the quality
standards of the products under the Supply Agreement entered into by and between
the CJV and Anesiva.

 

1.22 “Regulators” shall mean any and all relevant regulatory authorities,
including, but not limited to, the PRC State Food and Drug Administration, the
U.S. FDA and the EMEA.

 

1.23 “Renminbi” or “RMB” shall mean the lawful currency of China.

 

1.24 “SAFE” shall mean the State Administration of Foreign Exchange of China
and/or its local branch (as appropriate to the context).

 

1.25 “SAIC” shall mean the State Administration of Industry and Commerce of
China and/or its local branches (as appropriate to the context).

 

1.26 “Technology License Agreement” shall mean the Agreement entered into by
Anesiva, or its designated Affiliate, and the CJV upon the due incorporation of
the CJV, granting the CJV a non-exclusive license to use specified technologies
of Anesiva.

 

1.27 “U.S.” shall mean the United States of America.

 

1.28 “United States Dollars,” “U.S. Dollars” and “US$” shall mean the lawful
currency of the United States of America.

 

1.29 “Working Personnel” shall mean the employees of the CJV except the
Management Personnel.

 

1.30

“ZingoTM” shall mean Anesiva’s Zingo (lidocaine hydrochloride monohydrafte)
powder intradermal injection system.

 

1.31 Table of Defined Terms. The following capitalized terms are defined in the
following Sections of this Contract:

 

3

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

Term

   Section

Anesiva

   Preamble

Anesiva’s Proprietary Technical Support and Consultation

   § 6.1(2)

Contract

   Preamble

Disposing Party

   § 5.6(1)

HKIAC

   § 18.2(1)

Operating Records

   § 6.3(4)

Parties

   Preamble

Party

   Preamble

Settlement Meeting

   § 18.1

Strategic Business Plan

   § 4.3(1)

Third Anniversary

   § 5.10

Wanbang

   Preamble

Wanbang Actual Capital Contribution

   § 5.10

Wanbang Third Anniversary Profits

   § 5.10

Lau Yat Ming Actual Capital Contribution

   § 5.10

Lau Yat Ming Third Anniversary Profits

   § 5.10

ARTICLE 2    PARTIES TO THE CONTRACT

 

2.1 The Parties

 

  The Parties to this Contract are:

 

  (1) Anesiva, an enterprise established in Delaware, USA, with its principal
office at 650 Gateway Boulevard, South San Francisco, California 94080, United
States.

Legal Representative: Patrick Broderick

Position: Vice President and General Counsel

Nationality: U.S.

 

  (2) Lau, Yat Ming, a [*] citizen with ID number of [*], whose address is at
[*].

 

  (3) Wanbang, a company incorporated in the PRC, with its registered address at
No. 6, Yangshan Road, Jinshanqiao Economic Development Zone, Xuzhou, Jiangsu
Province, China

Legal Representative: Li Xianlin

Position: Chairman

Nationality: Chinese

 

2.2 Representations and Warranties

 

  (1) Each of Anesiva and Wanbang hereby represents and warrants to other
Parties that, as of the date of this Contract and as of the Effective Date:

 

  a) Such Party is a duly organized, validly existing company and in good
standing under the laws of the place of its establishment or incorporation.

 

4

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  b) Such Party has all requisite power, authority and approval required to
enter into this Contract; and upon the Effective Date, will have all requisite
power, authority and approval to perform fully each and every obligation under
the Contract.

 

  c) Such Party has taken all action necessary to authorize it to enter into
this Contract and such Party’s representative whose signature is affixed to this
Contract is fully authorized to sign this Contract or other similar documents,
and to bind such Party thereby, pursuant to a valid authorization or other such
similar instrument.

 

  d) Upon the effective date, this Contract shall constitute valid and binding
legal obligations of such Party.

 

  e) Neither the execution of this Contract, nor the performance of such Party’s
obligations under the Contract, will conflict with, or result in a breach of, or
constitute a default under, any provision of the articles of incorporation,
business license, by-laws or articles of association of such Party, or any law,
rule, regulation, authorization or approval of any government agency or body, or
any contract or agreement to which it is a party or is subject.

 

  f) There is no lawsuit, arbitration or legal, administrative or other
proceeding or governmental investigation pending or, (to the best knowledge of
such Party), threatened against such Party with respect to the subject matter of
this Contract that would affect in any way such Party’s ability to enter into or
perform this Contract.

 

  (2) Lau, Yat Ming hereby represents and warrants to other Parties that, as of
the date of this Contract and as of the Effective Date:

 

  a) He has the legal capacity to execute and perform this Agreement and has
obtained all necessary and proper approvals and authorizations for the execution
and performance of this Agreement.

 

  b) This Agreement constitutes his legal, valid and binding obligations
enforceable in accordance with its terms; and

 

  c) There are currently no disputes, litigations, arbitrations, administrative
proceedings or any other legal proceedings relating to him.

ARTICLE 3    ESTABLISHMENT OF THE CJV

 

3.1 Establishment of the CJV

The Parties hereby agree to establish the CJV promptly after the Effective Date
in accordance with the Cooperative Joint Venture Law and the provisions of this
Contract.

 

5

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

3.2 Name and Address of the CJV

 

  (1) Name: The name of the CJV shall be in Chinese: LOGO
[g86308image-chinese.jpg] and, in English: “Wanbang Anesiva (Jiangsu)
Pharmaceutical Co., Ltd.”

 

  (2) Address. The legal address of the CJV shall be No. 6, Yangshan Road,
Jinshanqiao Economic Development Zone, Xuzhou, Jiangsu Province, China.

 

3.3 Commencement of Operations

The CJV shall commence operations upon the issuance of its business license.

ARTICLE 4    THE PURPOSE, SCOPE AND SCALE OF OPERATION AND THE BUSINESS PLAN

 

4.1 The Purpose of Operation

The Parties shall establish the CJV by economic cooperation based on the
principle of mutual benefit and mutual profit and for development of
technologies for production of pharmaceuticals and medical devices in China. As
a result, the Parties hope to achieve satisfactory economic benefits for the
Parties.

 

4.2 The Scope of Operation

The operation shall encompass the production and sale of pharmaceuticals and
medical devices and the research and development of related technologies.

 

4.3 Business Plan

 

  (1) The Parties agree that a [*] strategic business plan (“Strategic Business
Plan”) shall be developed within [*] after the execution date of this Contract.
The Strategic Business Plan will be reviewed, revised as necessary, and approved
by the Board on an annual basis, at least [*] before the end of each calendar
year.

 

  (2) The Strategic Business Plan shall address the following items:

 

  a) a general plan and budget for the next [*], including but not limited to
the CJV’s production capability, output distribution and capital demands;

 

  b) a detailed business plan and budget for the next [*];

 

  c) demand forecasts for Products;

 

  d) proposed timelines for regulatory approval of Facility by [*], applicable
[*] regulatory authorities, and other Regulators;

 

  e) timelines for Facility availability;

 

6

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  f) the production capacity of Facilities; and

 

  g) The budget information shall include, among other things, a balance sheet
and profit and loss account, an estimate of working capital requirements, and an
operating budget.

 

  (3) The Initial Strategic Business Plan shall be consistent with the Business
Plan Summary set forth as Appendix I.

ARTICLE 5    TOTAL INVESTMENT AND REGISTERED CAPITAL

 

5.1 Total Investment

The CJV’s total investment shall be [*].

 

5.2 Total Amount of Registered Capital

The CJV’s total amount of registered capital shall be [*].

 

5.3 Capital Contribution and Cooperation Conditions

 

  (1) The capital contributions and cooperation conditions to be provided by
Anesiva shall consist of the following:

 

  a) Capital Contribution

The registered capital of the CJV subscribed by Anesiva shall be [*],
representing [*] of the registered capital of the CJV. The registered capital to
be contributed by Anesiva shall be made in U.S. Dollars in the form of cash and
shall be paid pursuant to the schedule set forth in Section 5.4.

 

  b) Cooperation Conditions

Within [*] upon [*], Anesiva, or its designated Affiliate, will enter into the
following agreements with the CJV: (i) the Technology License Agreement under
which Anesiva grants a license to the CJV for the purpose of producing the
Products required by Anesiva; (ii) the Supply Agreement under which the CJV
shall provide corresponding products to Anesiva pursuant to its requirements;
and (iii) the Quality Agreement setting forth the quality standards of the
products under the Supply Agreement.

 

  (2) The capital contributions to be provided by Lau, Yat Ming shall consist of
the following:

The registered capital of the CJV subscribed by Lau, Yat Ming shall be [*],
representing [*] of the registered capital of the CJV. The registered capital to
be contributed by Lau, Yat Ming shall be made in U.S. Dollars in the form of
cash and shall be paid pursuant to the schedule set forth in Section 5.4.

 

7

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  (3) The capital contribution and cooperation conditions to be provided by
Wanbang shall consist of the following:

 

  (a) Capital Contribution

The registered capital of the CJV subscribed by Wanbang shall be equivalent to
[*], representing [*] of the registered capital of the CJV. The registered
capital to be contributed by Wanbang shall be made in RMB in the form of cash
and shall be paid pursuant to the schedule set forth in Section 5.4.

 

  (b) Cooperation Conditions

 

  i. Within [*] upon [*], Wanbang shall enter into the Property Leasing
Agreement with the CJV. The Facility leased to the CJV shall be located within
the [*]. The area of the Facility shall be no less than [*]. The rental fees,
rental period and other terms and conditions shall be specified in the Property
Leasing Agreement. The CJV will [*] for manufacturing purposes in [*], if
necessary.

 

  ii. Within [*] upon [*], Wanbang shall cause the Directors appointed by it to
the CJV to cause the CJV to enter into the Technology License Agreement, Supply
Agreement and Quality Agreement with Anesiva, or its designated Affiliate in
forms and on conditions to Anesiva’s satisfaction.

 

  (4) RMB/U.S. Dollars exchange rate will be [*].

 

5.4 Payment of Registered Capital

The Parties shall contribute the registered capital in accordance with the
following schedule table:

 

Time

  

Name of

Investor

  

Amount of

Contribution

  

Percentage of the
Registered Capital
Subscribed

  

Contribution

Method and

Amount

Within [*]

   Anesiva    [*]    [*]    Cash in US$      Lau, Yat Ming    [*]    [*]    Cash
in US$      Wanbang    [*]    [*]    Cash in RMB

Within [*]

   Anesiva    [*]    [*]    Cash in US$      Lau, Yat Ming    [*]    [*]    Cash
in US$      Wanbang    [*]    [*]    Cash in RMB

 

8

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

5.5 Investment Certificate

After each installment of the Parties’ contribution to the registered capital of
the CJV has been paid in full, a Chinese registered accountant shall verify the
payment in full of the contribution and issue a contribution verification report
for each installment. Thereupon, the CJV shall issue within [*] after the
payment in full of the contribution a final investment certificate signed by the
legal representative of the CJV.

 

5.6 Assignment of Interest

 

  (1) Either Party may assign its interest in the CJV in whole or in part (the
“Disposing Party”) to any third party. Before so doing, the Disposing Party
shall obtain written consent from other Parties hereof, which consent shall not
be unreasonably withheld, and Board approval, and shall submit relevant
documentation to the relevant Approval Authority. Notwithstanding the foregoing,
for any assignment or transfer of interest that is part of a bona fide Change of
Control transaction, e.g. the Disposing Party assigns the said interest to its
Affiliate(s) or Lau Yat Ming assigns the said interest to his relatives, the
Parties shall cause the director designated by it to the CJV to unconditionally
approve such transaction and complete all the required filing procedures with
the Approval Authority in a timely manner.

 

  (2) Upon receipt of the approval of the Approval Authority, the CJV shall
register the change with the SAIC.

 

5.7 Increases of Registered Capital

 

  (1) The registered capital may be increased during the Joint Venture Term with
the written consent of the Parties and the unanimous approval of the Board.

 

  (2) An agreement to increase the registered capital must be submitted to the
Approval Authority for examination and approval before it becomes effective.
Upon receipt of the approval of the Approval Authority, the CJV shall register
the increase with the SAIC.

 

9

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

5.8 Reduction of Registered Capital

The Parties agree that, during the Joint Venture Term, the CJV shall not reduce
the amount of registered capital.

 

5.9 Encumbrance of Registered Capital

Without prior written consent from other Parties, neither Party shall mortgage,
pledge, or otherwise encumber in part or in whole its registered capital in the
CJV.

 

5.10 Anesiva [*]

 

  (1) If, by the end of the [*] of [*] of the Facility (the “[*]”), the [*]
obtained by Wanbang pursuant to [*] (“Wanbang [*]”) are [*] the [*] made by
Wanbang to the CJV by then (such amount not to exceed [*]) (“Wanbang [*],”),
Anesiva will [*] for the [*] Wanbang [*] and Wanbang [*] within [*] upon the
[*].

 

  (2) If, by the end of the [*], the [*] obtained by Lau Yat Ming pursuant to
[*] ( “Lau Yat Ming [*]”) are [*] the [*] made by Lau Yat Ming to the CJV by
then (such amount not to exceed [*]) ( “Lau Yat Ming [*],”), Anesiva will [*]
for the [*] Lau Yat Ming [*] and Lau Yat Ming [*] within [*] upon the [*].

ARTICLE 6    RESPONSIBILITIES OF THE PARTIES

 

6.1 Responsibilities and rights of Anesiva.

 

  (1) Anesiva shall assist the CJV in obtaining overseas Regulatory Permits and
registration licenses from other applicable overseas administrative authorities,
including, but not limited to, cGMP certificates and the site registration.

 

  (2) Anesiva shall provide necessary technical support and consultation, as
well as assist the CJV with issues related to [*]. If such technical support and
consultation [*] and the [*], Anesiva shall provide such [*]. The CJV shall bear
the fees for consultations services in connection with the U.S. FDA
verification. Technical support and consultation required for [*] may be
provided by the [*], and the expense thereof shall be borne by [*]. [*] may
choose the [*] thereto and shall ensure that the [*] for passing the initial
U.S. FDA verification will not excess [*]. Any [*] shall be borne by [*].

 

  (3) Anesiva shall contribute on an ongoing basis the time of certain Anesiva
employees to monitor and advise the Joint Venture on quality control and
regulatory compliance.

 

  (4) In addition to its other obligations under this Contract, Anesiva shall be
responsible for the following matters:

 

  a) Assisting the CJV in obtaining [*].

 

  b) Assisting the staff of the CJV in obtaining foreign visas and work permits
as required for the operation and management of the CJV.

 

10

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  c) Assisting the CJV in obtaining import and export licenses for, and
transport of, products, equipment and raw and finished materials as required by
the CJV.

 

  d) Assisting the CJV in recruiting qualified expatriate personnel and
international consultants required by the CJV.

 

  e) Assisting the CJV with operation management; modern, efficient operation
techniques; technical support; problem solving; and other advice related to
production, technological improvement and quality control issues.

 

  f) Assisting the CJV in acquiring advanced technology for its business
operations.

 

 

g)

Assisting the CJV in qualifying an appropriate facility for sterilizing ZingoTM.

 

  h) Assisting with other matters as reasonably requested by the CJV.

Unless otherwise expressly provided herein, all costs, expenses and fees
incurred by Anesiva in connection with the services set forth above, including
but not limited to the services provided for in Subsections (1), (3)-(4) of this
Section 6.1 shall be borne by the CJV.

 

  (5) During the CJV’s normal business hours, Anesiva and its designated
representatives shall have the right to visit the office and production premises
of the CJV or any approved subcontractor, and to inspect the manufacturing
process and the various records that CJV is required to maintain, including the
Operating Records and all financial records.

 

 

(6)

If and only if the CJV’s Products have the same conditions (including but not
limited to price and quality) with other manufacturers’ products and the CJV has
and is not in violation of the terms of the Supply Agreement by and between the
CJV and Anesiva, Anesiva shall choose the CJV as its primary global supplier for
ZingoTM products and its subsequent products.

Subject to the above paragraph, Anesiva warrants that [*] after the
establishment of the CJV, if Anesiva wishes to [*], Wanbang or the CJV shall
have [*]. Anesiva then shall give written notice to Wanbang or the CJV
indicating its intention to [*]; Wanbang or the CJV shall respond within [*]
upon the issuance of such notice. If Wanbang or the CJV fails to respond within
the said period or responds that it is [*], Anesiva shall have the right to [*]
at its sole discretion. Even if Wanbang or the CJV expressly responds that it is
willing to [*], in the event that Anesiva and Wanbang fails to reach an
agreement on [*], Anesiva shall still have the right to [*], provided that the
[*].

 

 

(7)

Anesiva grants to the CJV a non-sublicenseable, non-transferable, non-divisible,
non-exclusive license, including to the trademark of ZingoTM, solely in

 

11

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

 

connection with manufacture (excluding sale, import and export or other
operations), under any and all applicable Anesiva intellectual property solely
to manufacture the Products for purchase by Anesiva or other buyers approved in
writing by Anesiva. Unless otherwise agreed by the Parties, all expenses
incurred in relation to patent licensing solely for the purpose of manufacturing
ZingoTM products and its subsequent products and carrying out other activities
as set forth in this Contract shall be borne by Anesiva, provided that the CJV
produces ZingoTM products and its subsequent products for the said purposes and
within the license scope and time as agreed.

 

6.2 Responsibilities of Wanbang

In addition to its other obligations under this Contract, Wanbang shall have the
following responsibilities:

 

  (1) Assist the CJV in obtaining Regulatory Permits and registration licenses
from other applicable administrative authorities, including, but not limited to,
cGMP certificates and the site registration.

 

  (2) Procure the CJV to enter into Technology License Agreement, Supply
Agreement and Quality Agreement with Anesiva in accordance with Anesiva’s
requirements within [*] after [*].

 

  (3) Modify the Facility for its intended use under the Contract and related
agreements and maintain the Facility as set forth in the Property Leasing
Agreement, Quality Agreement, or Supply Agreement.

 

  (4) Ensure to require its Affiliates and the CJV use the technologies licensed
by Anesiva in a manner consistent with and limited in scope by the Technology
License Agreement. Neither Wanbang nor its Affiliates shall [*] by [*] during
the [*] and for [*].

 

  (5) Contribute the time of certain Wanbang employees to monitor and advise the
CJV on manufacturing work flow.

 

  (6) Assist the CJV in securing available funding and other forms of support
from government entities or public service organizations.

 

  (7) Assist the CJV in applying for and securing of favorable tax treatments
permitted under Chinese laws.

 

  (8) Assist the CJV with purchasing equipment, materials, office equipment and
supplies from sources within China.

 

  (9) Assist the CJV with recruiting various categories of qualified Chinese
Management and Working Personnel.

 

  (10) Assist the foreign employees of the CJV with all necessary entry visas
and work permits.

 

12

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  (11) Assist the CJV by making available warehouse Facilities and provision of
maintenance, quality controls and environmental controls for such Facilities.

 

  (12) Arrange for Chinese personnel of the CJV to obtain the necessary entry
and exit permits and visas required for overseas travel undertaken in connection
with the CJV’s activities.

 

  (13) Provide Anesiva with following documents immediately upon receipt:

 

  a) advance notice of inspections by Regulators;

 

  b) notice of any action by Regulators;

 

  c) complete copies of all correspondence with Regulators; and

 

  d) complete copies of all inspection reports received from any Regulators.

 

  (14) Assist with other matters as reasonably requested by the CJV.

Except as otherwise provided in Section 6.1(2), all costs, fees and expenses
incurred by Wanbang in connection with the services set forth in this Section
shall be borne by the CJV.

 

6.3 Parties’ Joint Obligations

The Parties and the Directors appointed by them shall jointly cause the CJV to
meet the following obligations:

 

  (1) Be responsible for the manufacturing plant set-up, and any capital
investment and costs associated with establishing the Facilities.

 

  (2) Be responsible for obtaining necessary regulatory approval from relevant
government agencies related to the manufacture and distribution the Products,
including and all import and export permits and licenses.

 

  (3) Ensure that the production of Products conforms to the terms of the Supply
Agreement and the Quality Agreement.

 

  (4) Maintain records sufficient to enable the CJV to perform a complete lot
history, including, but not limited to, manufacturing records and analytical
results pertaining to the manufacture of each lot of the Products (collectively,
the “Operating Records”). Such Records shall be made available to, and, upon
request, transferred to Anesiva or other Parties on demand at any time during
the term of this Contract and for [*] thereafter.

 

  (5) Maintain for inspection by Anesiva or relevant regulatory bodies in the
countries where Products are sold or used registration licenses, verifications
and records related to production or Product analysis, including, but not
limited to, cGMP certificates, site certificates, and any other documents
required by applicable Regulators.

 

13

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  (6) Maintain and supply such documents and data as are reasonably necessary to
obtain Regulatory Permits for the Facilities.

 

  (7) Subject to Chinese laws and regulations, the CJV shall transfer to Anesiva
free of charge all intellectual property rights, technologies or improvements it
owns and which are related to the production of the Products. As for the
intellectual property rights, technologies and improvements that are not
specifically related to the Products, the CJV shall grant to Anesiva a royalty
paid, perpetual, sublicensable and nonexclusive license. Each Party shall assist
with applying for import licenses for machinery, equipment, materials and
supplies required by the CJV, as well as the transportation of such machinery,
equipment, and materials within China.

 

  (8) Each Party shall use commercially reasonable efforts to achieve its
responsibilities set forth in this Article 6.

ARTICLE 7    BOARD OF DIRECTORS

 

7.1 Formation of the Board

 

  (1) The date on which the CJV obtains its business license shall be considered
the date of establishment of the Board.

 

  (2) The Board shall consist of five (5) Directors, two (2) of whom shall be
appointed by Anesiva and two (2) of whom shall be appointed by Wanbang, with the
remaining one to be jointly appointed by the Anesiva and Wanbang. The CJV shall
maintain one (1) Chairman of the Board of Directors, who shall be appointed by
[*]. The CJV shall maintain one (1) Vice Chairman, who shall be appointed by
[*]. In the event that the Chairman is unable to or fails to exercise his/her
rights and duties, the Vice Chairman shall perform the powers of the Chairman.

 

  (3) At the time this Contract is executed and each time any Director is
appointed or removed, the Party which made such appointment or removal shall
promptly notify other Parties in writing of the same. Any appointment or removal
of Director(s) shall take effect from the date it is notified to the CJV in
writing, and shall be filed with the SAIC for the record.

 

  (4) Each Director shall be appointed for a term of [*] and may serve
consecutive terms if reappointed by the Party which originally appointed him. If
a seat on the Board is vacant due to retirement, resignation, illness,
disability or death of a Director or by the removal of such Director by the
Party which originally appointed him, the Party which originally appointed such
Director shall appoint a successor to serve the remainder of such Director’s
term. Each Party may replace its appointed Director at its own discretion.

 

7.2 Meetings and Powers of the Board

 

  (1) The Board shall be the highest authority of the CJV.

 

14

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  (2) The first Board meeting shall be held within fifteen (15) Business Days
after the day of issuance of the business license. The meeting shall be convened
by Chairman. Where the Chairman fails to perform his/her duty, the Vice Chairman
shall convene the meeting. Upon the written request of Chairman, Vice Chairman
or two or more of the Directors specifying the matters to be discussed, the
Chairman may convene an interim meeting of the Board by a written notice ten
(10) Business Days in advance.

 

  (3) Board meetings shall be held at the registered address of the CJV or a
place inside or outside of China as designated by the Chairman. Meetings shall
be held at least [*] on prior written notice to all Directors (Such notice shall
be given 21 days prior to the meeting date). A notice of a Board meeting shall
cover the agenda, all relevant data and documents, time and place for such
meeting. The Chairman of the Board shall be responsible for convening and
presiding over such meetings. In the event that Chairman fails to perform
his/her duty, the Vice Chairman shall convene and preside over such meetings.

 

  (4) In case a Board member is unable to participate in a Board meeting in
person, he may issue a proxy and entrust another person to participate in the
meeting on his behalf. The representative so entrusted shall have the same
rights and powers as the Board member. If a Board member fails to participate or
to entrust another to participate, he will be deemed as having waived such
right. A Board member may also participate by telephone or other electronic
method, provided that each Director in such a meeting may hear and be heard by
all other Directors.

 

  (5) [*] of Directors present in person, by telephone or other electronic
means, or by proxy shall constitute a quorum which shall be necessary for the
conduct of business at any meeting of the Board.

 

  (6) Each Director present in person, by telephone or other electronic means,
or by proxy at a meeting of the Board of Directors shall have one vote.

 

  (7) In exercising their powers, the Directors shall be obliged to act in the
best interests of the CJV, which shall prevail in the event of any conflict
between them and the interests of the Party who appointed that Director.

 

  (8) Resolutions involving the following matters shall only be adopted upon the
unanimous affirmative vote of [*] Directors of the Board present at the meeting,
whether in person or by telephone or other electronic means:

 

  a) amendment to the Articles of Associations;

 

  b) increase or reduction of the CJV’s registered capital;

 

  c) termination or dissolution of the CJV; and

 

  d) merger or division of the CJV.

 

  (9) Changes to the Supply Agreement or the Quality Agreement shall be subject
to the approval from [*] of the Directors of the Board.

 

15

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  (10) Except for the issues listed in Article 7.2(8) and 7.2(9), all other
issues that require resolutions by the Board may be motioned at a duly convened
meeting of the Board and must be adopted by the affirmative vote of a simple
majority of the Directors present in person or by proxy at such meeting where a
quorum is present.

 

  (11) Any action by the Board may be taken without a meeting if all members of
the Board consent in writing to such action. Such written consent shall be filed
with the minutes of the Board and shall have the same effect as a unanimous
affirmative vote of all Directors of the Board at a convened meeting of the
Board.

 

  (12) The Board will cause complete and accurate minutes of all meetings to be
kept (in both English and Chinese) (including a copy of the notice of the
meeting) and of business transacted at such meetings. Minutes of all meetings of
the Board shall be distributed to all the Directors as soon as practicable after
each meeting (but not later than 10 Business Days from the day of such meeting).
Any Director who wishes to propose any amendment or addition thereto shall
submit the same in writing to the Chairman and the Vice-Chairman within 10
Business Days after receipt of the proposed minutes. The minutes shall be
finalized by the Chairman not later than 30 Business Days after the relevant
meeting and signed by all the Directors within 10 Business Days after receipt of
the final minutes.

 

  (13) Members of the Board shall serve without any remuneration, but all
reasonable costs incurred by the Directors, including but not limited to travel
and accommodation expenses, in the performance of their duties as members of the
Board, shall be borne by the CJV.

 

  (14) All information discussed at Board meetings shall be treated as
confidential by the Directors and shall not be disclosed to any third party
unless required by law.

ARTICLE 8    SUPERVISOR

 

8.1 Functions of Supervisor

The CJV shall have two supervisors (“Supervisors”). Each of Anesiva and Wanbang
has the right to appoint one. The Supervisors shall exercise the following
functions:

 

  (1) to examine the financial affairs of the CJV;

 

  (2) to bring the proposal to dismiss those Directors and senior executives
violating the laws, administrative regulations and/or the articles of
association of the CJV;

 

  (3) to investigate any irregularities in the CJV’s operations which the
supervisor discovers and, if necessary and with the consent of the Investor in
writing, engage at the expense of the CJV a professional services firm to assist
in such investigations; and

 

  (4) to perform all other duties which may not be abrogated by contractual
agreement under applicable law.

 

16

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

8.2 Term of Office

The term of the office of each Supervisor is [*], and may be renewed or
shortened by the Party appointing the Supervisor. A Party removing its
designated Supervisor may replace such Supervisor with someone of its choosing.

 

8.3 Attendance in the Board Meeting

The Supervisors may attend the meetings of the Board as non-voting attendees,
and may make enquiries and suggestion on the matters decided by the Board.

 

8.4 Expenses

All reasonable expenses required by the Supervisors in the exercise of their
functions and powers shall be borne by the CJV.

 

8.5 Records

The Supervisors shall keep up to date written records of decisions and actions
taken in discharging their duties. A copy of such records shall be given to the
Parties.

ARTICLE 9    OPERATION AND MANAGEMENT

 

9.1 Management Organization

 

  (1) The CJV shall adopt a management system under which the GM shall be
responsible to and under the leadership of the Board. Other management personnel
of the CJV shall be responsible and report to the GM.,

 

  (2) The CJV shall adopt one GM. The first GM shall be appointed by [*], and
the successors shall be nominated by [*] and then appointed by a majority vote
cast of the Board of Directors. The GM shall serve for a term of [*], and may
serve for consecutive terms upon nomination by [*] and approval by the Board. GM
is the legal representative of the CJV.

 

  (3) The CJV shall adopt one CQO, one CFO, one CPO, and other management
personnel designated as such by the Board. The Parties agree that [*] shall be
entitled to nominate the CQO of the CJV and [*] shall be entitled to nominate
the CFO and the CPO of the CJV. The appointment and removal of the Management
Personnel shall be decided by a majority vote cast by the Board of Directors.
The Party having the right to nominate each position shall also be entitled to
nominate any successor upon termination or resignation of the individual holding
such position for any reason.

 

  (4)

The Parties agree that the [*] nominated by Wanbang shall speak English and
shall be competent in [*]. In the event the [*] fails to provide Anesiva with
reports

 

17

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

 

in compliance with [*], Anesiva may, at the Anesiva’s expenses, engage an [*] as
the consultant to the CJV, with whom the [*] shall work in providing to Anesiva
timely and accurate [*] in compliance with [*]. If Wanbang dissents from the
report issued by the [*] engaged by Anesiva, Wanbang may, at its own expense,
engage another [*] for [*].

 

9.2 Responsibilities and Powers of the Chief Officers

 

  (1) The GM shall be in charge of the day-to-day operation and management of
the CJV. The GM shall be responsible to the Board and shall carry out all
matters entrusted by the Board. The CQO, the CPO and the CFO shall assist and
report to the Board of Directors and the GM in his work and shall be accountable
to the GM. The GM, the CQO, the CPO and the CFO shall perform their duties on a
full time basis and shall perform all other duties as described in the Articles
of Association.

 

  (2) The CFO shall be in charge of the financial and accounting matters of the
CJV. The CQO shall be in charge of the quality management, supervision and
control for the CJV’s products. The CPO shall be in charge of the production and
manufacture for the CJV’s products.

 

  (3) The GM, the CQO, the CPO, the CFO and other management personnel shall not
hold posts concurrently with other enterprises in competition with the CJV.

ARTICLE 10    LABOR MANAGEMENT

 

10.1 Governing Principle

The GM shall formulate a plan for matters concerning the recruitment,
employment, dismissal, wages, labor insurance, welfare benefits, reward and
discipline of the workers and staff members of the CJV (including whether to
extend any existing labor contracts), in accordance with the Labor Law of the
People’s Republic of China and other PRC laws and regulations and modern
management standards, practices and policies. The plan shall be submitted for
the approval of the Board of Directors.

 

10.2 Working Personnel

Working Personnel shall be employed by the CJV in accordance with contracts
which shall be entered into between the CJV and each worker after the
establishment of the CJV. Such contracts shall establish all terms governing the
employment, duties and benefits of such Working Personnel (inclusive of
obligations regarding confidentiality and non-competition). The Board shall
approve the general form and terms and conditions included in such contracts.

 

10.3 Management Personnel

 

  (1) Management Personnel shall be employed by the CJV in accordance with the
terms of individual employment contracts.

 

18

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  (2) The salary and benefits of Management Personnel shall be fixed by the
Board.

 

10.4 Conformity with Labor Protection Regulations

The CJV shall conform to rules and regulations of the Chinese government
concerning labor protection and ensure safe and civilized operations. Labor
insurance for the working personnel of the CJV shall be handled in accordance
with the relevant regulations of the Chinese government.

ARTICLE 11    FINANCIAL AFFAIRS AND ACCOUNTING

 

11.1 Accounting System

 

  (1) The CFO of the CJV, under the leadership of the GM, shall be responsible
for the financial management of the CJV.

 

  (2) The GM and the CFO shall establish the accounting system and procedures in
accordance with the Accounting System of Enterprises and with U.S. generally
accepted accounting principles. The CJV shall adopt, in accordance with the
requirements of the Board, the operating and financial policies and procedures
and shall prepare periodic reports of financial information. The CJV shall adopt
Renminbi and/or U.S. Dollars as legal currency in the accounting bookkeeping.
The CJV shall maintain accurate and complete accounting and other financial
reports made both in English and Chinese and shall procure that such accounting
records are, during normal business hours, available for inspection by each
Party or its respective authorized representatives. Such financial reports shall
be in accordance with U.S. generally accepted accounting principles,
consistently applied.

 

  (3) Bookkeeping and accounting of the CJV shall be done according to the
relevant regulations and rules of Chinese laws, using U.S. standard and SEC
compliant accrual method and credit and debit bookkeeping. Any special accounts
not within Chinese law or regulations shall be done with reference to such U.S.
bookkeeping principles. In this situation, the CJV shall make sure that the
content complies with Chinese accounting principles, and shall report same to
the local finance and tax authorities for the record.

 

  (4) The management of the CJV shall prepare the following statements and
reports for review by the Board of Directors, Anesiva and Wanbang :

 

  a) Complete monthly financial reporting in response to reporting packages
prepared by Anesiva and/or Wanbang, sufficient for preparation of each Party’s
financial reports, within four Business Days of the end of each calendar month.

 

  b) Quarterly unaudited financial statements within four weeks of the end of
each fiscal quarter.

 

19

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  c) Financial express of the previous fiscal year, including but not limited to
balance sheet, income statement, cash flow statement and statement of
stockholder’s equity, within five (5) Business Days after the end of the
previous fiscal year.

 

  d) Annual unaudited financial statements and the related report within thirty
(30) days after the end of the previous fiscal year; and annual audited
financial statements and the related auditor’s report within four (4) months
after the end of the previous fiscal year.

 

  (5) Each Director and each Party shall have the right to inspect, copy, and
audit the CJV’s books of account at any time.

 

11.2 Auditing

 

  (1) An accountant licensed in China shall be engaged by the CJV.

 

  (2) Anesiva and Wanbang shall have the right to nominate internationally
recognized accounting firms as the auditor of the CJV, among which the Board
shall engage one as the auditor of the CJV. In the event that the Board
determines that the audited statements submitted by the retained accounting firm
fail to meet the standards set forth above, the Board may replace the accounting
firm or retain another accounting firm (at the CJV’s expense) to supplement or
adjust the work or to perform specific accounting and auditing tasks.

 

  (3) Anesiva and Wanbang may, during normal business hours, appoint
representatives to inspect and audit the CJV and the production premises of the
CJV, inspect and audit any approved subcontractor, and any accounts and records
relating to Product production, provided that [*] shall not conduct such
inspection and auditing more than [*] during any consecutive [*].
Notwithstanding the foregoing, under the following circumstances, [*] may
inspect and audit at any time, without limitation, the CJV, and the production
premises, accounts and records of the CJV:

 

  a) [*]; or

 

  b) [*].

The Parties shall cause the Directors of the CJV appointed by them, as well as
any approved subcontractors, to provide assistance as required by this
provision.

 

  (4) The Board shall review and approve the periodic financial statements of
the CJV. In the event that the Board determines that the audited statements
submitted by the retained accounting firm fail to meet the standards set forth
above, the Board may replace the accounting firm or retain another accounting
firm (at the CJV’s expense) to supplement or adjust the work or to perform
specific accounting and auditing tasks.

 

  (5) Upon [*], the CJV shall conduct a [*] to be conducted by an independent
auditor acceptable to the Parties, with the expenses for such audit to be borne
by [*].

 

20

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

11.3 Bank Account and Foreign Exchange Control

The CJV shall separately open a foreign exchange account and a Renminbi account
at Bank of China or the banks designated by SAFE. The CJV’s foreign exchange
transactions shall be handled in accordance with the Regulations for Exchange
Control of the People s Republic of China.

 

11.4 Foreign Currency Equilibrium

The CJV shall use its best to maintain the foreign currency s equilibrium by all
methods permitted by the laws of China.

 

11.5 Fiscal Year

The CJV shall adopt the calendar year as its fiscal year, which shall begin on
January 1 and end on December 31 of the same year.

 

11.6 Periodic Reports

The CJV shall provide each Party with:

 

  a) monthly accounts and progress reports;

 

  b) audited accounts of the CJV;

 

  c) copies of bank statements on a monthly basis;

 

  d) such further information as each Party may from time to time reasonably
require as to all matters relating to the businesses or the financial position
of the CJV; and

 

  e) a quarterly report on the CJV’s performance during the current fiscal year
of the CJV compared to budget.

 

11.7 Distribution of CJV’s Net Profit

 

  (1) If the Chinese laws and regulations require to establish employee bonus
and welfare fund and other statutory reserves, the CJV shall comply with such
requirements to the extent of meeting the lowest standards as required thereby;

 

  (2) The after-tax net profit shall be determined in accordance with applicable
PRC accounting regulations by the Board according to the annual final
accounting;

 

  (3) The distributable net profit of the CJV shall be distributed among the
Parties pursuant to the following proportions: Anesiva [*], Lau Yat Ming [*],
Wanbang [*].

 

  (4)

The Board of Directors shall determine the distribution of the net profit. The
Board of Directors shall, after deducting necessary reserve as compulsorily
required under relevant laws and regulations, distribute the distributable net
profit to the Parties pursuant to section 11.7(3), and the net profit
distributed to the

 

21

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

 

Parties shall be no less than [*] of the aggregate net profit of the CJV in that
year. In the event the CJV has an investment plan or other significant business
plans, after obtaining the consent of the Parties, the Board may adjust the
proportion of the net profit used to be distributed to the Parties in the
aggregate net profit of the CJV in that year. The Board and the GM shall ensure
to distribute CJV’s distributable net profit to Parties in each fiscal year when
it is available. Such distribution shall be made no later than the [*] in the
next calendar year.

ARTICLE 12    TAXATION AND INSURANCE

 

12.1 Taxes

 

  (1) The CJV shall pay tax under the relevant laws of China. Chinese and
foreign management and working personnel shall pay their individual income tax
in accordance with the tax laws of China.

 

  (2) The CJV will use its best endeavors to apply for and obtain preferential
tax treatment, abatement and exemptions, as provided by local and national
Chinese regulations applicable to foreign investment enterprises.

 

12.2 Insurance

The CJV shall take out and maintain property and transportation insurance of the
CJV in China. The insurance policy will be denominated in Chinese and foreign
currencies, as appropriate. The types and amounts of insurance coverage shall be
determined by the GM on the basis of applicable Chinese laws and relevant
provisions.

ARTICLE 13    CONFIDENTIALITY

 

13.1 Confidentiality

 

  (1) From time to time, prior to and during the Joint Venture Term, either
Party has disclosed or may disclose confidential and proprietary information to
other Parties. In addition, the Parties may, during the term of this Contract,
obtain confidential and proprietary information of the CJV or other Parties in
connection with the operation of the CJV. Alternatively, the CJV may, from time
to time during the term of this Contract, obtain confidential and proprietary
information of the Parties. Each of the Parties receiving such information
shall, during the term of this Contract and for [*] thereafter:

 

  a) Maintain the confidentiality of such information;

 

  b) Not disclose it to any person or entity, except to their directors, senior
staff and other employees who need to know such information to perform their
responsibilities; and

 

22

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  c) Not utilize such information for any purpose other than the transaction
contemplated herein.

 

  (2) The provisions of paragraph (1) shall not apply to information that:

 

  a) could be shown to be known by the receiving Party by written records made
prior to disclosure by the disclosing Party;

 

  b) is (or becomes) public knowledge otherwise than through the receiving
Party’s breach of this Contract;

 

  c) was obtained by the receiving Party from a third party having no obligation
of confidentiality with respect to such information;

 

  d) is under the obligation to be disclosed according to law of the
jurisdiction of either Party, valid order of any government entity and any
court’s judgment or verdict;

 

  e) is required to be disclosed to any financial institution which is to
provide financing for this project.

 

  f) pursuant to the rules of relevant stock exchange market, is required to be
disclosed by any Party hereof.

In addition to the above, the Board may authorize through a written resolution
to disclose the information related to CJV’s general operations within certain
scope. However, if the information authorized to be disclosed constitutes any
confidential information of any Party hereof, a prior written consent from such
Party will be required for such disclosure.

Notwithstanding the foregoing, if the CJV needs to make corresponding disclosure
pursuant to section (d) , (e) or (f) above, each Party shall and shall cause the
Directors appointed to the CJV by it to minimize the scope of such disclosure to
the extent permitted under such conditions.

 

  (3) Each Party shall advise its Directors, senior staff, and other employees
receiving such information of the existence of and the importance of complying
with the obligations set forth in paragraph (1) above.

 

  (4) If required by any Party, the CJV shall execute a separate confidentiality
agreement with provisions similar to those set out above with respect to
confidential and proprietary information obtained by the CJV from any Party or
its Affiliates. Notwithstanding the above, the CJV shall execute non disclosure
agreements with third parties to whom confidential information may be disclosed.

 

  (5) Each of the Parties and the CJV shall formulate rules and regulations to
cause its directors, senior staff, and other employees, and those of their
Affiliates to comply with the confidentiality obligation set forth in this
Article 13. Certain important Working Personnel shall be required to sign a
confidentiality undertaking in accordance with this section.

 

23

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  (6) The know-how and any other technical information licensed or provided in
any way by any Party or its Affiliate to the CJV or otherwise acquired in any
way or developed by the CJV shall be used only under the conditions of its
license or provision.

 

  (7) This Article 13 and the obligations and benefits thereunder shall survive
for [*] after the expiration or termination of this Contract or the [*],
notwithstanding the [*] or the [*].

ARTICLE 14    THE JOINT VENTURE TERM

 

14.1 Joint Venture Term

The Joint Venture Term of the CJV shall commence upon the issuance of the
Business License and shall expire 20 years therefrom.

 

14.2 Extension of the Joint Venture Term

[*] to the expiration of the Joint Venture Term, the Parties shall discuss
whether to extend the cooperation term. If the Parties so decides, an
application for such extension shall be submitted to the Approval Authority for
approval no less than [*] to the expiration of the Joint Venture Term.

ARTICLE 15    TERMINATION AND LIQUIDATION

 

15.1 Reasons for Termination

Neither Party shall have the right, in its sole discretion and without cause, to
terminate this Contract. However, the Parties may mutually agree in writing to
terminate this contract at any time. Also, any Party may submit written notice
to other Parties of a desire to terminate this Contract (subject to Article
15.2) at any time if:

 

  (1) Any Party materially breaches this Contract or violates the Articles of
Association, and such breach or violation is not cured within [*] of written
notice by other Parties to the breaching Party;

 

  (2) The business license of the CJV has been revoked or the Joint Venture Term
was terminated and not renewed;

 

  (3) The CJV or any Party becomes bankrupt, or is the subject of proceedings
for liquidation or dissolution (or a petition for bankruptcy has been filed with
a court), or ceases to carry on business or becomes unable to pay its debts as
they come due;

 

  (4) All or a material part of the assets of the CJV or any Party has been
received, taken-over or forfeited by the government, such that the either CJV or
the Party to operate;

 

24

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  (5) Any Party transfers or dispose of its share of the registered capital of
the CJV in violation of the provisions of this Contract;

 

  (6) The conditions or consequences of Force Majeure (as hereinafter defined)
significantly interfere with the normal functioning of the CJV for a period in
excess of [*]; or

 

  (7) The CJV fails to receive licensure of the Facility by applicable U.S. and
Chinese regulatory authorities within the time period specified in the Strategic
Business Plan.

The mere submission by either Party of a notice indicating a desire to terminate
this Contract shall not by itself constitute a termination of this Contract.

If due to the default of Anesiva, Wanbang, or the directors respectively
appointed by each of which, Anesiva or Wanbang fails to fulfill its obligations
in providing the cooperation conditions, i.e. to enter into Technology License
Agreement, Supply Agreement, Quality Agreement or Property Leasing Agreement
with the CJV in forms and conditions to Anesiva’s satisfaction within five
(5) Business Days upon issuance of CJV’s business license, the Party not in
default shall have the right to terminate or delay the performance of its
obligations under this Contract.

 

15.2 Notification Procedure

If a Party gives notice, pursuant to Article 15.1, of a desire to terminate this
Contract, the Parties shall, within [*] after such notice is given, commence
negotiations and endeavor to resolve the reason for notification of termination.
In the event matters are not resolved to the satisfaction of the Parties within
[*] after commencement of negotiations or the non-notifying Party refuses to
commence negotiations within the period stated above, the notifying Party may
terminate this Contract by giving other Parties written notice of termination
and such termination shall be effective upon the approval of the Approval
Authority.

 

15.3 Liquidation

 

  (1) If this Contract has been terminated for any reason and the Parties have
not agreed on an acquisition of the CJV as a going concern by a Party or by a
third party, then all assets of the CJV shall be valued by and liquidated under
the direction of a liquidation committee formed in accordance with relevant
Chinese law.

 

  (2) In valuing and selling physical assets, the liquidation committee shall
use every effort to obtain the highest possible price for such assets, including
the retention of an independent third party expert, who is knowledgeable in
assessing the value of the types of assets owned or held by the CJV to assist in
such valuation.

 

  (3)

After liquidation and the settlement of all outstanding debts of the CJV and

 

25

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

 

subject to the payment of any applicable taxes, the proceeds shall be paid over
to the Parties in accordance with the following ratio: Anesiva [*], Lau, Yat
Ming [*], Wanbang [*].

 

  (4) Buyout in Lieu of Liquidation. Notwithstanding anything to the contrary
above, in the event of an termination of this Contract by one Party because
other Parties has caused or triggered a condition described in Sections 15.1(1),
15.1(3), 15.1(4), 15.1(5), or 16.1(2), the non-triggering Party shall have the
right, in lieu of liquidation, to immediately assume the complete capital
ownership and operation of the CJV and appoint all Directors, choose all
management personnel, and modify all ancillary agreements in its sole
discretion. Upon invocation of this Section, the triggering Party shall have no
right to receive further economic value from the ongoing operations of the CJV
but shall only be entitled to receive a payment for its hypothetical proceeds in
a liquidation pursuant to Section 15.3, with the value determined conclusively
and on a non-appealable basis by an internationally recognized valuation expert
mutually chosen by the Parties, and which value shall be measured as of the date
of the takeover of the CJV by the non-triggering Party. The liquidation
payments, if any, due under this Section shall be paid quarterly equally over
five years without interest, minus any contract or other damages suffered by the
non-triggering Party. Nothing in this Section shall limit any other remedies
otherwise available to the non-triggering Party. The triggering Party shall take
all actions to cooperate fully to affect the intent of this Section, including
by taking all steps to assign immediately its entire ownership interest to the
non-triggering Party and to complete all the necessary government approvals and
registrations.

 

15.4 Survival

To the extent permitted by law, (a) the liabilities or duties accruing but have
not been satisfied or performed by the Parties before the date of termination of
this contract, (b) the provisions of Articles 13, 15 and 18 and (c) any other
provisions of this Contract required for the interpretation of above mentioned
articles, shall survive the termination of this Contract and the termination,
dissolution or liquidation of the CJV.

ARTICLE 16    BREACH OF CONTRACT

 

16.1 Liability for Breach of Contract

 

  (1) In the event of either Party’s breach of this Contract to render this
Contract impossible to perform in part or in whole, such Party shall bear its
default liabilities and compensate all damages incurred by other Parties. In the
event that the Parties breach this contract, each Party shall bear its
respective liability.

 

  (2) In the event that either Party fails to contribute any portion of its
subscribed capital (including the registered capital and total investment
capital) to the CJV [*] beyond the due date stipulated in this Contract, the
non-defaulting Party shall have the right to terminate this Contract (except in
the event of Force Majeure).

 

26

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

ARTICLE 17    FORCE MAJEURE

 

17.1 Force Majeure

 

  (1) “Force Majeure” shall mean any event which is beyond the control of the
Parties to this Contract, and which is unforeseen, or if foreseen, unavoidable,
and which prevents total or partial performance by a Party. Such events shall
include but are not limited to any strikes, lockouts, explosions, shipwrecks,
acts of nature or the public enemy, terrorism, fires, flood, sabotage accidents,
wars, riots, interference by military authorities, insurrections, government
action, government prohibition, and any other similar or different contingency.

 

  (2) If an event of Force Majeure occurs, to the extent that the contractual
obligations of the Parties, or either Party that is affected by such event of
Force Majeure to this Contract (except the obligations under Article 16) cannot
be performed as a result of such event, such contractual obligations shall be
suspended during the period of delay caused by the Force Majeure and shall be
automatically extended, without penalty, for a period equal to such suspension.

 

  (3) The Party claiming Force Majeure shall promptly inform the other Parties
in writing of the occurrence and duration of such event of Force Majeure. The
Party claiming Force Majeure shall also use all reasonable endeavors to
eliminate or reduce the impact of such event of the Force Majeure.

 

  (4) In the event of Force Majeure, the Parties shall immediately consult with
each other in order to find an equitable solution and shall use all reasonable
endeavors to minimize the consequences of such Force Majeure.

ARTICLE 18    DISPUTE RESOLUTION

 

18.1 Consultations

In the event of any dispute between the Parties arising out of or relating to
the performance or interpretation of this Contract, representatives of the
Parties shall, within [*] of service of a written notice from either Party to
other Parties, hold a meeting (“Settlement Meeting”) in a effort to resolve the
dispute. The representatives of the Parties shall make their best efforts to
settle the disputes amicably through consultation.

 

18.2 Arbitration

If the Parties are not able to resolve a dispute within [*] after the dispatch
of the Dispute Notice, whether or not a Settlement Meeting has been held, the
Party may commence arbitration proceedings. The arbitration shall be conducted
in accordance with the following provisions:

 

  (1) Such dispute shall be referred to arbitration conducted by the [*] in
accordance with its applicable arbitration procedure and rules; the site of the
arbitration shall be in [*] and the language used therein shall be [*].

 

27

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

  (2) The arbitration award shall be final and binding on the Parties, and the
Parties agree to be bound thereby and to act accordingly.

 

  (3) Unless otherwise ruled in the arbitration award, all fees (including
attorney and expert fees), costs, and expenses incurred by the prevailing Party
shall be born by the losing Party.

 

  (4) When any dispute occurs and when any dispute is under arbitration, except
for the matters under dispute, the Parties shall continue to exercise their
remaining respective rights, and to perform remaining respective obligations
under this Contract and the Appendices.

ARTICLE 19    APPLICABLE LAW

 

19.1 Applicable Law

The formation, validity, interpretation and performance of this Contract shall
be subject to the jurisdiction of the promulgated laws of [*], which is publicly
available and then in effective upon the execution of this Contract.

ARTICLE 20    MISCELLANEOUS PROVISIONS

 

20.1 Amendments

This Contract may not be changed orally, but may be amended only by a written
instrument signed by all Parties and approved by the Approval Authority, if such
approval is necessary.

 

20.2 Language

This Contract shall be written and executed in eight copies in Chinese and
English, and both language versions shall be equally valid. If there is any
conflict between the Chinese and English version of this Contract, the [*]
version shall prevail. Both the Chinese and English versions shall be certified
by a competent translator. These copies may be executed in one or more
counterparts, each of which shall be an original but all of which shall together
constitute one and the same instrument.

 

20.3 Severability

If any provision of this Contract is invalid, illegal, or incapable of being
enforced by any rule of law or public policy, all other provisions of this
Contract shall nonetheless remain in full force and effect so long as the
economic or legal substance of the

 

28

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

transactions contemplated by this Contract is not affected in any manner adverse
to any Party. Upon such determination that any provision is invalid, illegal, or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Contract so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled.

 

20.4 Entire Agreement

This Contract and the Appendices attached to this Contract constitute the entire
agreement between the Parties with respect to the subject matter of this
Contract and supersede all prior discussions, negotiations and agreements among
them. In the event of any conflict between the terms and provisions of this
Contract, and those of the Articles of Association or the joint feasibility
study, the terms and provisions of this Contract shall prevail.

 

20.5 Headings

The headings used herein are for convenience only and shall not be used to
interpret, construe or otherwise affect the meaning of the provisions of this
Contract.

 

20.6 Notices

Any notice or written communication provided for in this Contract by one Party
to other Parties, including but not limited to any and all writings or notices
to be given thereunder, shall be given in writing in English and may be
delivered in person or sent by registered airmail letter or by facsimile
confirmed by transmittal report, to other Parties at the location or fax number
set forth below. The date and time of receipt of a notice or communication
thereunder shall be deemed at the time of delivery if delivered in person, or at
10:00 a.m. on the tenth Business Day after its postmark in the case of an
airmail letter, or one Business Day after dispatch in the case of a facsimile.
All notices and communications shall be sent to the appropriate address or fax
number set forth below, until the same is changed by notice given in writing to
other Parties.

Anesiva:

Attn: Vice President and General Counsel

Address: 650 Gateway Boulevard, South San Francisco, California 94080, United
States

Phone: [*]

Facsimile: [*]

Lau, Yat Ming

Address: [*]

Phone: [*]

Wanbang:

Attn: Li Xianlin or Wu Yifang

Address: No.6, Yangshan Road, Jinshanqiao Economic Development Zone, Xuzhou,
Jiangsu Province, China

Phone: [*]

Facsimile: [*]

 

29

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

20.7 Appendices

The Addendums attached to its Contract are hereby made an integral part of this
Contract and are equally binding with these Articles 1 to 20.

 

20.8 Interpretation

The Parties acknowledge and agree that (a) each Party and its counsel reviewed
and negotiated the terms and provisions of this Contract and have contributed to
its revision, (b) the rule of construction to the effect that any ambiguities
are resolved against the drafting party shall not be employed in the
interpretation of this Contract, and (c) the terms and provisions of this
Contract shall be construed fairly as to all Parties, regardless of which Party
was generally responsible for the preparation of this Contract.

 

30

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Contract to be
executed by their duly authorized representatives on the date first set forth
above.

 

Anesiva, Inc.    

Jiangsu Wanbang Biological Pharmaceutical

Corporation Limited

by:  

/s/ John P. McLaughlin

    by:  

/s/ Li Xiaulin

Name:   John P. McLaughlin     Name:   Li Xiaulin Title:   CEO     Title:  
Chairman Nationality: USA     Nationality: PRC Lau, Yat Ming       by:  

/s/ Lau Yat Ming

     

[Signature Page to Cooperative Joint Venture Contract]

 

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.



--------------------------------------------------------------------------------

COOPERATIVE JOINT VENTURE CONTRACT

 

 

APPENDIX I    BUSINESS STRATEGY PLAN

[*]

 

i

Confidential

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.